Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a receptionist for a clinic operated by New York University. She resigned from her position and moved to Florida with her young son. When she applied for unemploy*858ment insurance benefits, she explained to the interviewer that she moved to Florida because she had family there and wanted her son to attend a safe school. Although she later maintained that she also moved for the purpose of improving her son’s health, the Unemployment Insurance Appeal Board ruled that she was disqualified from receiving benefits because she voluntarily left her employment without good cause. Claimant now appeals.
Substantial evidence supports the Board’s finding that claimant resigned from her position for personal and noncompelling reasons. Claimant testified that she moved because her apartment in the Bronx was in poor condition, infested with cockroaches and mice, and that her son was always getting a cold. She stated that a physician advised her to move to a different apartment or climate, but that she could not afford a different apartment in the Bronx. There is an absence of proof in the record that claimant tried to find a more affordable apartment in another borough of New York City or that a physician advised her to move to Florida. As there is nothing to indicate that claimant’s relocation was compelled by medical necessity (see e.g. Matter of Grushko [Lonero Tr.—Commissioner of Labor], 6 AD3d 858 [2004]; Matter of Lugo [Commissioner of Labor], 294 AD2d 689 [2002]), we decline to disturb the Board’s decision.
Mercure, J.P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.